DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second fastener configured to a third bore and a fourth bore when the brackets are in a first angular position and the second fastener configured to a fifth bore and a sixth bore when the brackets are in a second angular position (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the disclosure fails to describe “wherein in the first angular position at least a first fastener is configured to connect the first bracket member and the second bracket member via a first bore of the first plurality of bores and a second bore of the second plurality of bores and a second fastener is configured to a third bore of the first plurality of bores and a fourth bore of the second plurality of bores; wherein in the second angular position at least the second fastener is configured to a fifth bore of the first plurality of bores and a sixth bore of the second plurality of bores” (emphasis added).  The claim recites the second fastener being configured to (i.e. extending into) two completely different bores in the second angular position than it is configured to in the first angular position.  However, the disclosure illustrates in Fig. 16 that both fasteners (340, 342) extend through the same respective hole (360, 330) in one bracket (324) when in the first and second angular positions.  The specification similarly fails to describe the claimed configuration.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear what is meant by “a second fastener is configured to a third bore . . . and a fourth bore” or “the second fastener is configured to a fifth bore . . . and a sixth bore”.  If this means the second fastener is configured to be inserted into these bores, then this should be recited in the claim language.
Regarding claim 22, “the first bracket member” and “the second bracket member” do not have antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt Installation Instructions Jeep JK HD Tire Carrier Kit (“Smittybilt 1”) in view of Smittybilt Pivot HD Tire Carrier Installation Guide (“Smittybilt 2”) and US Published Application 2010/0025443 to Racz.
Regarding claim 1, Smittybilt 1 discloses a hinge and bracket assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”) configured to be connected to a first body member (tailgate – Fig. C); a hinge vehicle connection member (Fig. C - upper hinge bracket connected to vehicle) having a first connection end (top side of upper hinge bracket) and a second connection end (Fig. C - bottom side of upper hinge bracket) and configured to be connected to a second body member (rear quarter panel – see Fig. C) and hingedly coupled to the main bracket member (Fig. C – see upper hinged connection).  To the extent that the bracket or vehicle structure is not clear from Smittybilt 1, Smittybilt 2 discloses the Smittybilt HD carrier and discloses that each hinge bracket has a flat central portion connecting the top and bottom of the bracket and the vehicle has a body portion behind the flat central portion of the hinge bracket (see photos on page 2).  It would have been obvious to one of ordinary skill to have used this type of hinge bracket because it would be stronger than having separate upper and lower portions for each hinge bracket.  Further, using this type of bracket only involves a simple substitution of one known, equivalent pivot bracket for another to obtain predictable results.  Using the hinge on a Jeep (which has a body panel behind the hinge bracket) would have also been obvious because the tire carrier is designed for a Jeep.  The combination fails to disclose a body reinforcement member as claimed.  However, Racz discloses a vehicle bracket attachment including a body reinforcement member (26 – Fig. 3) separate from the bracket and configured to (i) be selectively coupled to the bracket (16/18) and (ii) reinforce a body member (26 would reinforce and spread forces over the portion of the body that it is connected to).  It would have been obvious to one of ordinary skill to have used a body reinforcement member to reinforce the hinge vehicle connection member at the second body member because it would reinforce and strengthen the connection to the vehicle.  The combination discloses wherein the hinge vehicle connection member when coupled to the second body member and the body reinforcement member is operable to support and carry the main bracket member (Smittybilt 1 - Fig. C) and a separate member (the tire – Smittybilt 1, Fig. J) coupled to the main bracket member during movement of the first body member (tailgate) relative to the second body member (rear quarter panel).
Regarding claim 2, Smittybilt 1 discloses a pin member (Fig. C – hinge pin connecting the upper hinge bracket and the main bracket member) configured to hingedly interconnect the main bracket member and the hinge vehicle connection member; wherein the main bracket member is operable to pivot relative to the hinge vehicle connection member (Fig. C).
Regarding claim 3, Smittybilt 1 discloses a member carrier assembly, wherein the member carrier assembly comprises: a first bracket portion (Fig. F – lower wheel mount assembly bracket portion) configured to carry the separate member, wherein the separate member includes a wheel; and a second bracket portion (Fig. F – upper wheel mount assembly bracket portion); wherein the first bracket portion is operable to move relative to the second bracket portion (Fig. F – the bracket portions are movable relative to each other via the bolts/holes).
Regarding claim 5, Smittybilt 1 discloses wherein the first bracket portion is configured to move relative to the second bracket portion to move the wheel to one of a plurality of positions relative to the main bracket portion (Fig. F – via the bolts/holes).
Regarding claim 6, the combination from claim 1 discloses wherein the body reinforcement member extends between the first connection end and the second connection end (the rear reinforcement member (Racz - 26) would at least extend from the top to the bottom end of the upper bracket, similar to how the reinforcement member reinforces the entire bracket area (16/18) in Racz).
Regarding claim 8, Smittybilt 1 discloses wherein the main bracket member is configured to be (i) hingedly connected to the hinge vehicle connection member (Fig. C) and (ii) fixedly connected to a vehicle body panel (Fig. D).
Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of US Patent 2,698,118 to Dickason.
Regarding claim 11, Smittybilt 1 discloses a hinge and wheel carrier assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”) configured to be mounted to a first body panel (rear tailgate of vehicle – Fig. D) wherein the main bracket member includes a first bracket connection portion (upper portion connected to the upper hinge) and a second bracket connection portion (lower portion connected to the lower hinge); a hinge connection member (Fig. C – upper hinge bracket) configured to be mounted to a second body panel (Fig. C – rear quarter panel of vehicle); a wheel carrier assembly, comprising (i) a first bracket portion (Fig. G – tire carrier mount) fixedly connected to the main bracket member, (ii) a second bracket portion (Fig. F – upper and lower wheel mount assembly bracket, except for the flange portion connecting to the wheel) moveably connected to the first bracket portion (Fig. G – the second bracket portion can be adjusted vertically relative to the first bracket portion via the holes), and (iii) a wheel mounting portion (Fig. F – flange adjacent the wheel for connecting the wheel to the bracket); wherein the second bracket portion is configured to position a wheel mounted on the wheel mounting portion in at least two positions relative to the first bracket portion (Fig. G – the second bracket portion can be adjusted vertically relative to the first bracket portion via the holes).  Smittybilt 1 fails to disclose the hinge connection member connecting to both the first bracket connection portion and the second bracket connection portion.  However, Dickason discloses a spare tire bracket connected to a vehicle wherein the hinge connection member (22 – Fig. 2) is a single member that includes a first hinge connection portion (upper portion of 22) and a second hinge connection portion (lower portion of 22), wherein the first hinge connection portion is configured to hingedly connect to the first bracket connection portion (upper portion of bracket 20 connected to 22 – Dickason Fig. 2), wherein the second hinge connection portion is configured to hingedly connect to the second bracket connection portion (lower portion of bracket 20 connected to 22 – Dickason Fig. 2).  It would have been obvious to one of ordinary skill to have used Dickason’s connected hinge in Smittybilt 1 because doing so only involves a simple substitution of one known, equivalent pivot bracket for another to obtain predictable results.  Further, using a connected hinge would strengthen the connection to the vehicle and increase the stability of the bracket.
Regarding claim 12, Smittybilt 1 discloses wherein the second bracket portion comprises a first member (Fig. F – upper wheel mount assembly bracket) and a second member (Fig. F – lower wheel mount assembly bracket).
Regarding claim 13, Smittybilt 1 discloses wherein the first member is configured to move along an axis relative to the first bracket portion (the first member is adjustable vertically relative to the first bracket portion via the holes – Fig. G).
Regarding claim 16, Smittybilt 1 discloses wherein the wheel mounting portion is configured to hold the wheel at a first position and a second position relative to the main bracket member (the wheel mounting portion is capable of holding the wheel at various vertical and fore/aft locations via the bolt/hole adjustments in Figs. F and G).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Dickason, further in view of US Published Application 2020/0148289 to Evans.
Regarding claim 14, Smittybilt 1 fails to disclose angular adjustment.  However, Evans discloses a spare tire carrier that adjusts to a plurality of angular positions at least by coupling different bores of each member in each angular position of the plurality of angular positions (Fig. 1D and para. 0035 – the pin 130/132 couples the bore in 121 receiving the pin (132) with various bores in flange 134).  It would have been obvious to one of ordinary skill to have used Evans’ positioning mechanism in Smittybilt to alternately increase the departure angle and increase visibility as needed, as taught by Evans (para. 0003).  In the combination, Evans’ positioning mechanism would be secured at the flange securing to the tire (Smitybilt 1 - Fig. F) and plate 121 (Evans) would be the first member and flange 134 (Evans) would be the second member.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Dickason, further in view of Racz.
Regarding claim 15, the combination from claim 11 fails to disclose a body reinforcement member.  However, Racz discloses a vehicle bracket attachment including a body reinforcement member (26 – Fig. 3) configured to be connected to the bracket (16/18) connected to the vehicle.  It would have been obvious to one of ordinary skill to have used a body reinforcement member to reinforce the hinge connection member because it would reinforce and strengthen the connection to the vehicle.
Allowable Subject Matter
Claims 9-10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered.
As to applicant’s argument that Racz’s backer plate is for securing components to be mounted to a motorcycle fender (page 11), the backer plate is used to strengthen the connection between a bracket and a vehicle panel, similar to applicant’s body reinforcement member.  The concern in Racz is that the fasteners would pull through the body panel without the backer plate, which is the same function the backer plate serves in the prior art combination.
As to applicant’s argument regarding new claim 22, see the Section 112(a) and (b) rejections above.
As to applicant’s argument that Dickason discloses a tire carrier separate from the door of the vehicle rather than part of the door of the vehicle (page 13), Dickason is not applied for this element.  Dickason is only being applied for its hinge construction.  Smittybilt 1 is applied for the remaining elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734